                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TRACY ANNE HOFFMAN,
                                                                                         Case No. 19-cv-01336-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER GRANTING MOTION TO
                                                                                         DISMISS
                                  10     MICHAEL A. ROLF C.P.A. & CO., et al.,
                                                                                         Re: Dkt. No. 9
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants’ motion to dismiss came on for hearing before this court on May 29,
                                  14   2019. Plaintiff Tracy Anne Hoffman appeared through her counsel, Wendy Musell.
                                  15   Defendants Michael A. Rolf C.P.A. & Co. (“Rolf CPA”) and Michael A. Rolf (“Rolf”), an
                                  16   employee of Rolf CPA, appeared through their counsel, Kristen Iversen. Having read the
                                  17   papers filed by the parties and carefully considered their arguments and the relevant
                                  18   legal authority, and good cause appearing, the court hereby GRANTS defendants’
                                  19   motion, for the following reasons.
                                  20                                          BACKGROUND
                                  21          Rolf CPA is a public accountant and financial advisement company incorporated in
                                  22   Ohio, with its principle place of business in the same state. Dkt. 1, Compl. ¶ 5. Rolf
                                  23   resides in Kentucky. Id. ¶ 6. Plaintiff is a current resident of California and has lived in
                                  24   California at all times relevant to the conduct alleged in the complaint. Id. ¶ 4.
                                  25          Since at least 1996, defendants provided plaintiff with tax-related accounting
                                  26   services and, allegedly, financial services. Over the approximately 20 years that
                                  27   defendant provided those services to plaintiff, plaintiff lived in several states, including
                                  28   Ohio, Florida, and California. Id. ¶ 3.
                                  1           In May 2008, plaintiff accepted a position with Genentech and thereafter relocated

                                  2    to San Francisco. Compl. ¶ 9. Prior to accepting that job, Rolf allegedly provided plaintiff

                                  3    with advice regarding Genentech-related compensation and benefits, including advice

                                  4    about plaintiff’s receipt of stock options. Id. ¶ 10. Rolf allegedly continued to provide

                                  5    plaintiff with financial advice throughout her employment with Genentech. Id. ¶¶ 11-23.

                                  6    Throughout that time, Rolf advised, as relevant here, that plaintiff should not sell her

                                  7    Genentech-awarded stock options, which plaintiff maintained in a UBS investment

                                  8    account. Id.

                                  9           Through early-2015, plaintiff primarily, if not exclusively, communicated with Rolf

                                  10   directly. Id. ¶¶ 24, 28. However, beginning sometime in 2015, other Rolf CPA

                                  11   employees began joining plaintiff’s calls with Rolf and, towards the end of 2015 and

                                  12   continuing into 2016, Rolf CPA employees other than Rolf returned plaintiff’s calls and
Northern District of California
 United States District Court




                                  13   represented to plaintiff that they were communicating with Rolf. Id. ¶¶ 28-29.

                                  14          In early and mid-2015, plaintiff shared work-related concerns with Rolf, including

                                  15   the concern that her employment with Genentech may not continue. Id. ¶¶ 25, 26. In

                                  16   early 2016, plaintiff informed defendants that that concern had realized, and that she was

                                  17   now in discussions with her employer about the cessation of her employment. Id. ¶ 26.

                                  18   On April 6, 2016, Genentech terminated plaintiff’s employment. Id. ¶ 26. At some point

                                  19   later in 2016, plaintiff informed defendants of that fact. Id.

                                  20          In October of that year, “plaintiff was notified by UBS that a sixty [ ] day exercise

                                  21   period [on plaintiff’s stock options] had started to run on April 6, 2016, expiring in June

                                  22   2016.” Id. ¶ 34. By failing to take any action on her stock options, plaintiff allegedly “lost

                                  23   investment equities in excess of $175,000.” Id. ¶¶ 34-35.

                                  24          Also in October 2016, Erik Spille, a Rolf CPA employee, informed plaintiff that Rolf

                                  25   “could no longer work with clients given serious cognitive impairments[.]” Id. ¶ 30.

                                  26   Plaintiff alleges that Spille admitted that defendants had been aware of Rolf’s illness for

                                  27   at least a couple of years, which was why other employees had become involved in

                                  28   defendants’ communications with plaintiff. Id. Further, according to the complaint,
                                                                                      2
                                  1    though Rolf CPA employees had been trying to stay on top of Rolf’s book of business,

                                  2    “they did not really know what . . . Rolf had been doing.” Compl. ¶ 30

                                  3           Based on the above facts, plaintiff asserts five causes of action, each of which is

                                  4    premised on one or both of the following theories of liability: (1) defendants failed to

                                  5    inform plaintiff that she should sell her Genentech stock options prior to the June 2016

                                  6    expiration date; and (2) defendants failed to inform plaintiff of Rolf’s deteriorating mental

                                  7    condition. See Id. ¶¶ 39-40, 47-48, 60-61, 67-69, 81.

                                  8           On April 17, 2019, defendants moved to dismiss under Federal Rule of Civil

                                  9    Procedure 12(b)(2), arguing that this court lacks personal jurisdiction over both

                                  10   defendants.1

                                  11          In support of that motion, defendants submitted the declarations of Todd Zech,

                                  12   president of Rolf CPA, and Joan Rolf, Michael Rolf’s wife. Dkt. 9-2; Dkt. 9-3. The
Northern District of California
 United States District Court




                                  13   declarants attest, respectively, that Rolf CPA and Rolf have no connection with California.

                                  14   Dkt. 9-3 ¶¶ 3-4, 7; Dkt. 9-2 ¶ 2. In addition, Zech testifies that Rolf CPA “does not solicit

                                  15   or engage in business in California.” Dkt. 9-3 ¶ 4. Similarly, Zech testifies that Rolf CPA

                                  16   did not solicit plaintiff’s business while she was in California, that all services performed

                                  17   on plaintiff’s behalf were performed in Ohio, and that no Rolf CPA agent traveled to

                                  18   California to perform services for plaintiff. Id. ¶ 7. In response to this evidence, plaintiff

                                  19   submitted her own declaration, which states, as relevant here, that Rolf promoted his

                                  20   knowledge about California to plaintiff and that defendants prepared plaintiff’s federal and

                                  21   California state tax returns for the years spanning 2008 to 2016. Dkt. 17-1 ¶¶ 9, 13.

                                  22                                           DISCUSSION

                                  23          The party seeking to invoke the federal court’s jurisdiction bears the burden of

                                  24   demonstrating jurisdiction. Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015). When

                                  25   resolving a motion to dismiss under Rule 12(b)(2) on written materials, the court accepts

                                  26
                                  27   1
                                        In the alternative, defendants move the court to transfer this action to the Southern
                                  28   District of Ohio, pursuant to 28 U.S.C. § 1404(a). Because the court grants defendants’
                                       Rule 12(b)(2) motion to dismiss, the court DENIES defendants’ § 1404 motion as MOOT.
                                                                                    3
                                  1    uncontroverted facts in the complaint as true and resolves conflicts in affidavits in the

                                  2    plaintiff’s favor. Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir.

                                  3    2011).

                                  4             The Due Process Clause of the Fourteenth Amendment “limits the power of a

                                  5    state’s courts to exercise jurisdiction over defendants who do not consent to jurisdiction.”

                                  6    Martinez v. Aero Caribbean, 764 F.3d 1062, 1066 (9th Cir. 2014). Due process requires

                                  7    that the defendant “have certain minimum contacts with it such that the maintenance of

                                  8    the suit does not offend traditional notions of fair play and substantial justice.” Int'l Shoe

                                  9    Co. v. Wash., 326 U.S. 310, 316 (1945) (internal quotation marks omitted). Under the

                                  10   “minimum contacts” analysis, a court can exercise either “general or all-purpose

                                  11   jurisdiction,” or “specific or conduct-linked jurisdiction.” Daimler AG v. Bauman, 571 U.S.

                                  12   117, 121-122 (2014).
Northern District of California
 United States District Court




                                  13            In the absence of general jurisdiction—which neither party contends exists here—

                                  14   a court may exercise specific jurisdiction over a defendant if his less-substantial contacts

                                  15   with the forum give rise to the claim or claims pending before the court—that is, if the

                                  16   cause of action “arises out of” or has a substantial connection with that activity. Hanson

                                  17   v. Denckla, 357 U.S. 235, 250–53 (1958); see also Goodyear Dunlop Tires Operations,

                                  18   S.A. v. Brown, 564 U.S. 915, 924-25 (2011). The specific jurisdiction inquiry “focuses on

                                  19   the relationship among the defendant, the forum, and the litigation.” Walden v. Fiore, 571

                                  20   U.S. 277, 283-84 (2014) (internal quotation marks omitted). For a State to exercise

                                  21   jurisdiction consistent with due process, that “relationship must arise out of contacts that

                                  22   the defendant himself creates with the forum state” and must be analyzed with regard “to

                                  23   the defendant’s contacts with the forum State itself, not the defendant’s contacts with

                                  24   persons who reside there.” Id. at 284-85 (emphasis in original; internal quotation marks

                                  25   omitted).

                                  26            To determine whether a defendant’s contacts with the forum state are sufficient to

                                  27   establish specific jurisdiction, the Ninth Circuit employs a three-part test:
                                                    (1) The non-resident defendant must purposefully direct his
                                  28                     activities or consummate some transaction with the forum
                                                                                      4
                                                         or resident thereof; or perform some act by which he
                                  1                      purposefully avails himself of the privilege of conducting
                                                         activities in the forum, thereby invoking the benefits and
                                  2                      protections of its laws;
                                  3                  (2) the claim must be one which arises out of or relates to the
                                                         defendant’s forum-related activities; and
                                  4
                                                     (3) the exercise of jurisdiction must comport with fair play and
                                  5                      substantial justice, i.e. it must be reasonable.
                                  6    Morrill v. Scott Financial Corp., 873 F.3d 1136, 1142 (9th Cir. 2017). Plaintiff bears the

                                  7    burden of satisfying the first two prongs. Id. If plaintiff does so, “the burden then shifts to

                                  8    the defendant to present a compelling case that the exercise of jurisdiction would not be

                                  9    reasonable.” Id. (internal quotation marks omitted).

                                  10          Regarding the first prong, the parties agree that the “purposeful direction test”

                                  11   applies because plaintiff’s claims sound in tort. See Axiom Foods, Inc. v. Acerchem Int'l,

                                  12   Inc., 874 F.3d 1064, 1069 (9th Cir. 2017). The purposeful direction test itself has its own
Northern District of California
 United States District Court




                                  13   three part test, which requires plaintiff to show that the defendant “(1) committed an

                                  14   intentional act, (2) expressly aimed at the forum state, (3) causing harm that the

                                  15   defendant knows is likely to be suffered in the forum state.” Id.

                                  16          Because the court finds that plaintiff has not shown that defendants committed an

                                  17   intentional act expressly aimed at California, the court GRANTS defendants’ motion and

                                  18   declines to reach the remaining specific jurisdiction prongs.

                                  19          First, the court finds that plaintiff has not shown defendants committed an

                                  20   intentional act. An intentional act for purposes of the purposeful direction test is “an

                                  21   external manifestation of the actor's intent to perform an actual, physical act in the real

                                  22   world, not including any of its actual or intended results.” Wash. Shoe Co. v. A–Z

                                  23   Sporting Goods, Inc., 704 F.3d 668, 674 (9th Cir. 2012). Here, plaintiff only alleges

                                  24   omissions. Specifically, plaintiff alleges that defendants failed to tell her: (1) that she

                                  25   should exercise her stock options before they expire, and (2) that Rolf’s mental health

                                  26   had deteriorated. While plaintiff perhaps felt the consequences of those alleged failures

                                  27   within California, that does not convert defendants’ alleged failure to act into an

                                  28   “intentional act.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 806 (9th Cir.
                                                                                      5
                                  1    2004) (“The result or consequence of the act is relevant, but with respect to the third part

                                  2    of the Calder test—harm suffered in the forum.” (internal quotation marks omitted)).

                                  3    Because plaintiff has not shown that defendants committed an intentional act sufficient to

                                  4    create specific jurisdiction, the court GRANTS defendants’ motion.

                                  5           Second, and independently fatal, the court finds that even if defendants’ omissions

                                  6    were intentional acts, they were not expressly aimed at California. The “express aiming”

                                  7    analysis “depends, to a significant degree, on the specific type of tort or other wrongful

                                  8    conduct at issue.” Picot, 780 F.3d at 1214. To be satisfied, the “express aiming” inquiry

                                  9    requires “something more” than “a foreign act with foreseeable effects in the forum state.”

                                  10   A-Z Sporting, 704 F.3d at 675. In Walden v. Fiore, the Supreme Court explained that to

                                  11   comport with due process, the defendant’s relationship with the forum state “must arise

                                  12   out of contacts that the defendant himself creates with the forum State.” 571 U.S. at 284
Northern District of California
 United States District Court




                                  13   (emphasis in original). The contacts cannot be based on the “unilateral activity” of the

                                  14   plaintiff. Id. at 1123. Indeed, “the Supreme Court rejected [the] conclusion that

                                  15   defendants’ knowledge of [the plaintiffs’] strong forum connections, plus the foreseeable

                                  16   harm the plaintiffs suffered in the forum, comprised sufficient minimum contacts” to

                                  17   exercise specific jurisdiction. Axiom Foods, 874 F.3d at 1069-70 (discussing Walden;

                                  18   alterations in original). A defendant’s contacts must be with the forum state itself, not

                                  19   simply with persons who reside there. Axiom Foods, 874 F.3d at 1070.

                                  20          Here, even assuming defendants committed an intentional act by failing to tell

                                  21   plaintiff to sell her stock options or by failing to tell plaintiff about Rolf’s mental health,

                                  22   neither of those actions targets California. Rather, those actions target plaintiff, who

                                  23   happens to reside in California. At most, plaintiff’s allegations show that defendants

                                  24   continued to expressly aim at plaintiff, regardless of the forum she resided in.2 That is

                                  25   not enough: The plaintiff “cannot be the only link between the defendant and the forum.”

                                  26
                                  27   2
                                         Indeed, plaintiff’s complaint and the conduct alleged therein would look nearly exactly
                                  28   the same if she happened to reside in a state other than California. That alone indicates
                                       that defendants only suit-related contact to California is plaintiff.
                                                                                     6
                                  1    Walden, 571 U.S. at 285. Accordingly, the court finds that defendants’ motion must be

                                  2    GRANTED for the additional reason that plaintiff has not shown that defendants’ alleged

                                  3    intentional acts, if any, expressly targeted California.

                                  4           As the court finds that plaintiff has not shown that defendants purposefully directed

                                  5    their activities at the forum state—the first prong of the specific jurisdiction test—the court

                                  6    needs not reach the remaining two prongs of the test.

                                  7                                           CONCLUSION

                                  8           For the foregoing reasons, the court finds that it lacks personal jurisdiction over

                                  9    Rolf CPA and Rolf. Accordingly, defendants’ motion to dismiss is GRANTED and

                                  10   plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

                                  11          IT IS SO ORDERED.

                                  12   Dated: June 12, 2019
Northern District of California
 United States District Court




                                  13
                                                                                     PHYLLIS J. HAMILTON
                                  14                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      7
